Citation Nr: 1214792	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-35 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed obstructive sleep apnea.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The Veteran served on active duty from January 1980 to August 1992.

This matter was originally before the Board of Veterans Appeals (Board) on appeal from a March 2008 rating decision of the RO.

In March 2010, the Board denied service connection for sleep apnea; the Veteran appealed this decision.

In April 2011, the Court granted the parties' Joint Motion for Remand and vacated the March 2010 decision.  A copy of the motion and the Court's Order are incorporated into the claims folder. 

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in the claims file.



FINDING OF FACT

The currently demonstrated sleep apnea is shown as likely as not to have its clinical onset during the Veteran's extensive period of active service.



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by sleep apnea is due to disease or injury that incurred in his period of active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

To the extent that action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required. 


Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 


Analysis

The service treatment records show that the Veteran underwent septorhinoplasty in March 1990 due to complaints of nasal airway obstruction related to a nasal deformity.  

Although the service treatment records are negative for complaints or findings referable to sleep apnea, a February 2008 statement from his ex-wife states that he frequently displayed episodes of holding his breath during sleep while they were married.  She recalled that, during many of these episodes, she had to awaken him with a nudge to get him to take a new breath.  She also stated that the surgery he had in service did not alleviate these episodes and that she now recognized these symptoms as being caused by his sleep apnea.  

The Veteran's ex-wife is competent to offer statements regarding symptoms that she has observed.  Davidson, supra.  Furthermore, since she is a registered nurse, she is generally qualified to provide a medical diagnosis.  See 38 C.F.R. § 3.159(a)(1)(2011); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).

On this record, the initial impression of sleep apnea was not made until August 2002, when the Veteran was referred for sleep problems.  It was noted that his wife had been telling him for years that he was snored loudly and stopped breathing during sleep.  

A December 2002 sleep study and subsequent treatment records also contain the same impression.  

The Veteran was afforded a VA examination in August 2008 to determine the likely etiology of his claimed sleep apnea.  The physician reviewed the claims file and noted pertinent aspects of the Veteran's medical history.  He opined that the Veteran's obstructive sleep apnea was due in large part to his being overweight and that there was no indication that he complained of symptoms related to sleep apnea while he was in service.  

The VA examiner concluded that it was unlikely that the Veteran's obstructive sleep apnea was in any way related to his nasal deformity.

However, on review, the Board finds the VA opinion to be of limited probative value since the examiner's opinion only addressed a possible relationship to the Veteran's nasal deformity in service.  

Significantly, the VA examiner did not address the credible lay assertions of the Veteran and his ex-wife that he had pertinent symptoms during his service or provide an opinion that discounted the claimed relationship between these symptoms during service and the onset of sleep apnea.

In light of the Joint Motion, the Board subsequently sought VHA opinion to address the entire record.

In response to the request, a VHA opinion was provided in January 2012 that provided detailed information about obstructive sleep apnea to include risk factors and related manifestations.  The observations of the ex-wife were noted as was the Veteran's post-service weight gain.  

The medical reviewer also pointed out that there was no documentation showing that the Veteran denied having symptoms of obstructive sleep apnea during service.  Furthermore, there was no documentation that he was screened for sleep apnea during service.  

The medical reviewer found that the contribution or etiology of the septal deviation or septorhinoplasty in relation to his sleep apnea could not be determined.  Regarding the weight gain, the physician opined that this likely aggravated the sleep apnea.  

The medical reviewer found that the Veteran had symptoms that dated back to service and opined that it could not be said with more than a 50 percent probability that the Veteran's sleep apnea did not have its clinical onset during his period of active duty.

It is the Board's principal responsibility to assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The VA opinion was well supported by the rationale and took into consideration all of the competent evidence of record.  Consequently, the Board finds the opinion to be highly probative and more persuasive that the VA examiner's opinion.  The opinion is also supported by the Veteran's ex-wife, who also provided a positive nexus opinion.

In resolving all reasonable doubt in the Veteran's favor, service connection for obstructive sleep apnea is warranted. 



ORDER

Service connection for obstructive sleep apnea is granted.



____________________________________________
STEPHEN L. WIKLINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


